DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
State of the Claims
Applicants reply dated December 28, 2020 amends claims 1 and 9.  All other claims stand as previously presented.  
Claims 1-40, drawn to a method of printing an object and an apparatus for printing an object, stand as originally presented in August 10, 2016.  No claims have been cancelled.  Claims 21-40 have been withdrawn from consideration without traverse pursuant to the restriction requirement dated May 21, 2016 and Applicants response thereto dated September 19, 2018.  In view of the foregoing, claims 1-20 are pending for prosecution on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158) in view of Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014) and John (US 2007/0260349)

Regarding independent claim 1, Farnworth (US 2003/0203158) discloses a method for printing an object (abs) comprising the steps of 
converting a representation of a three dimensional object into a plurality of two-dimensional expressions arranged to individually represent a portion of the three-dimensional object (“Data from the STL files resident in memory of computer 12 is manipulated to build an object 50 one layer 60 at a time. Accordingly, the data mathematically representing object 50 is divided into subsets, each subset representing a slice or layer 60 of object 50. This is effected by mathematically sectioning the 3-D CAD model into a plurality of horizontal layers 60, a "stack" of such layers representing object 50. Each slice or layer 60 may be from about 0.0001 to about 0.03 inch thick. As mentioned previously, a thinner slice 60 promotes higher resolution by enabling better reproduction of fine vertical surface features of object 50.” – [0053])

    PNG
    media_image1.png
    503
    545
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    677
    546
    media_image2.png
    Greyscale

forming the three-dimensional object from a fluid medium arranged to transform its physical state in response to a manipulated illumination exposed thereto (“Apparatus 10 also includes a reservoir 14 (which may comprise a removable reservoir interchangeable with others containing different materials) of liquid material 16 to be employed in fabricating the intended object. In the currently preferred embodiment, the liquid material 16 is a photo-curable polymer responsive to light in the UV wavelength range.”-[0051]), 
wherein a cross-sectional shape of the manipulated illumination exposed to the fluid medium is associated with the plurality of two-dimensional expressions projected through a light source to the fluid medium (“Laser 22 is then activated so that laser beam 28 will scan liquid material 16 over selective portions of surface 30. The laser-irradiated areas of the thin layer of liquid material 16 overlying platform 20 are at least partially cured (e.g., at least partially polymerized) by the laser radiation, defining the boundaries of a first layer 60 (of object 50 or support 32, as the case may be) and filling in solid portions thereof. Platform 20 is then lowered by a distance equal to the thickness of a layer 60, and the laser beam 28 scanned to define and fill in the second layer 60 while simultaneously bonding the second layer to the first. The process is then repeated, layer by layer, until object 50 is completed.” – [0055]; Note in the instant case, the prior art laser is understood to be “manipulated” according to an associated plurality of the two dimensional expressions while exposing the fluid medium), and 
with the inner surface of the printed three-dimensional object being arranged to match the outer surface of a physical object (40) inserted therein in accordance with claim 1, lines 15-16 (see figures 6, 9 and 10, [0060], [0062]-[0063])

(I) Method of forming object by projecting two-dimensional expressions through a light source:
Farnsworth teaches a type of 3D printer known as laser-based stereolithography (SLA) wherein layers of resin are selectively cured by rastering a laser beam across the vat of photosensitive resin in a pattern corresponding to each respective layer of the 3D model to be fabricated (see [0052]).  Where Farnsworth teaches a rastered laser to illuminate the photosensitive resin, the reference is silent regarding the step “wherein a cross-sectional shape of the manipulated illumination exposed to the fluid medium is associated with the plurality of two-dimensional expressions projected through a light source to the fluid medium” as recited in amended claim 1, lines 14-17.  For this reason, it may be said that the prior art contained a method which differed from the claimed method by the substitution of one stereolithographic imaging technique for another in the additive manufacturing process.  Specifically, the substitution of a digital light processing (DLP) additive manufacturing technique for the laser based SLA technique of Farnsworth.  
John (US 2007/0260349) discloses an additive manufacturing technique known as spatial light modulator (SLM) additive manufacturing whereby an image is projected through a mask to selectively solidify light sensitive build material to fabricate a 3D object.  With reference to paragraphs [0033]-[0036], John teaches projecting plural bitmap images into a material to be hardened to thereby build a 3D object.  At [0017]-[0019], John notes that the specific advantage of SLM over laser-based SLA 
	In view of John, it is apparent that the substituted components and their functions were known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the laser SLA system of Farnsworth with the SLM system of John and the results of such a substitution would have been apparent to a skilled practitioner in the arts at the time of the invention.  Further, a skilled practitioner would have been motivated to pursue such a modification as a means to derive the advantages noted by John at [0017]-[0019].
 
(II) Method of producing a two dimensional and three dimensional representations of object:
Farnsworth teaches a 3d article comprising at least on inner surface which matches an outer surface of a physical object inserted within the 3D object, a process of converting a 3D representation of the 3D object into a plurality of two dimensional expressions arranged to individually represent a portion of the 3D object, and a process of forming the 3D object by selective solidification of a fluid medium.  
Farnsworth does not expressly teach a method of preparing the 3D model itself.  For this reason, the reference is silent regarding a step of “displaying a two-dimensional representation within a two-dimensional space” wherein” the two dimensional representation represents a two-dimensional view of a three dimensional object within the two-dimensional space” as recited at claim 1, lines 2-4 or a step of “displaying a further two-dimensional representation within the two-dimensional space wherein the further two-dimensional representation is arranged to define an inserting location relative to the bottom of the three-dimensional object” as recited at claim 1, lines 5-7, wherein the further two-dimensional representation defines an inner surface of the three-dimensional object which “matches” 

Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014) discloses a method of drafting a 3D CAD model for 3D printing which one of ordinary skill in the art would consider to be of particular relevance Farnsworth above.  
Of particular note, Roxy first teaches drawing a two dimensional representation of an outer wall of a 3D article (see below image black circle) in a 2D space.  Thus Roxy is understood to teach a step of displaying a two-dimensional representation within a two-dimensional space, wherein the two dimensional representation is arranged to represent a two-dimensional view of a three-dimensional object within the two-dimensional space” in accordance with claim 1, lines 2-4.

    PNG
    media_image3.png
    295
    549
    media_image3.png
    Greyscale

Roxy further teaches drawing a second two-dimensional representation in the two dimensional space corresponding to an inner wall of the 3D article (see below inner, blue circle).  Thus, Roxy is understood to teach a step of displaying a further two-dimensional representation within the two dimensional space, wherein the further two-dimensional representation is arranged to define a relative location with reference to the three-dimensional object” in accordance with claim 1, lines 5-7.

    PNG
    media_image4.png
    295
    549
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    295
    549
    media_image5.png
    Greyscale

Again, in Roxy, the larger diameter circle “two-dimensional representation” corresponds to an outer wall of the printed 3D article and the smaller diameter circular (i.e. the “further-two dimensional representation”) corresponds to an inner wall of the printed 3D article.  This concept of extruding 3D model parts from 2D contours of the parts as exemplified by the Roxy reference is old and notoriously well known in the 3D CAD drafting arts.  In view of Roxy, it is apparent that the prior art contained a “comparable” method that has been improved in the same way as the claimed invention”.  One having no more than an ordinary level of skill in the art at the time of the invention would have found it an obvious matter to employ the Roxy modeling technique when drafting the 3D CAD model in the Farnsworth reference (i.e. for modeling the wall structure of object (50) as represented in figure 10 of Farnsworth) and the results of such a modification would have been predictable to one of ordinary skill in the art. The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the 
Under such an application of the Roxy modeling process to the drafting of the 3D model of the Farnsworth, a skilled practitioner would have found it an obvious matter to define the walls of the Farnsworth structure in 2D space and to use the extrusion or press-pull operation to define the walls of the object (50) (see figure 10) in the manner taught by Roxy.  In the instant case, the inner 2D contour (i.e. the further two-dimensional representation within the two dimensional space) in the 2D projection of Roxy, corresponds, for example, to the inner wall (50) of the 3D model in Farnsworth.  Thus, the further two-dimensional representation would correspond to the inserting location of the physical object (40) and also to define an inner surface of the three-dimensional object which matches with an outer surface of physical object (40) in accordance with claim 1, lines 5-10.  This is exemplified by Farnsworth at figures 6 and 7 and [0060]-[0062] (see below) which depicts inserting an object at a location on a partially formed 3D article at a “inserting location” defined relative to a bottom of the 3D article and which is at a location predefined by the inner wall of the 3D article.  

    PNG
    media_image6.png
    389
    381
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    412
    391
    media_image7.png
    Greyscale


Regarding claim 2, Farnsworth teaches slicing the stl data file at slice thicknesses between about 0.0001 to 0.03 inches thick into a stack of layers.  Although Farnsworth does not limit the spacing of layers to be even or equal along a given slice direction, such a condition would have been considered routine practice at the time of the invention.

Regarding claim 3, see discussion of claim 1 and particularly the representative images from Roxy. Further, with reference to Farnsworth at figures 7-8, an individual two dimensional representation (see perspective cross-section as depicted in figure 7) which is defined by plural line segments.  

Regarding claim 4, see discussion of claim 1 and particularly the representative images from Roxy.

Regarding claim 5, again with reference to Farnsworth figure 7, the instant reference teaches ([0060]-[0061]) an inner surface of the 3D object which corresponds to the insertion location of a “real-world object” (i.e. (40)). Also see Farnsworth at figure 7 wherein the cross section comprises plural line segments (i.e. a rectangle within a rectangle). 

Regarding claim 6-7, Farnsworth teaches slicing a 3D CAD file to create of horizontal layers a stack of which represent the 3D object ([0053]).  In the instant case, the step of slicing the stl data file is understood to result in a plurality of cross sectional slices/layer which the examiner construes to read upon the claimed “plurality of slides”.
	


Regarding claim 9, see discussion of claim 8 over Farnsworth and John.

	Regarding claim 10, see John at [0045] and [0050] which teaches control of the exposure by modifying the light intensity and or spectrum (i.e. gray value and/or color of a pixel) and [0057] which teaches exposure control by use of a shutter (i.e. controlling exposure time).

	Regarding claim 11, Farnsworth teaches ([0060]) pausing the additive manufacturing process to insert a real world object into the photo-reactive resin.  John teaches ([0053]-[0054) that the hardening of material may be controlled by adjusting the brightness value of the projected image (black=0).  Thus, projecting an all black image or “slide” would have been an obvious approach to pause curing of the light sensitive resin.  Although the prior art does not expressly note that “an additional slide is shined by a projector to pause the curing of the photo-reactive resin”, Farnsworth renders obvious such a pause in curing during the real-world object insertion step and John renders obvious the step of projecting a black image (i.e. a separate slide) as a means to achieve such a pause in curing.  

	Regarding claim 12-13, see discussion of claim 11.


Regarding claim 20, Farnsworth teaches a real world object having a “complex” geometric structure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158), Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014), and John (US 2007/0260349) and in further view of Elsey (US 2013/0270746)

	Regarding claim 14, the prior art of record teaches all that is recited in parent claim 8 for reasons noted in detail above including, inter alia, sequentially projecting plural slides into a photo-hardenable resin to build a 3D article.  The prior art is however silent regarding the presence of a flexible silicon arranged in the reactive resin to facilitate removal of a printed 3D object in the manner recited in claim 14. In view of the foregoing, it can be said that the prior art contained a “base” method upon which the claimed invention can be seen as an “improvement”, namely by including a low adhesion silicon build surface within the resin vat.
Elsey (US 2013/0270746) discloses a method for stereolithographic additive manufacturing which one of ordinary skill in the art would find to be of particular relevance to the matter at hand in the Farnsworth and John disclosures discussed above.  Of particular note, at [0098], Elsey teaches the use of a layer of silicone (i.e. “flexible silicon” as recited in the present claim) for use in providing a “superior nonstick surface in relation to the photohardenable material”.  In view of Elsey, it is apparent the prior art contained a “comparable” method that has been improved in the same way as the claimed . 
	
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158), John (US 2007/0260349) , and Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014) as applied to claim 8 and in further view of Withey (US 2009/0261287)

Regarding claim 18, the prior art of record teaches all that is recited in parent claim 8 for reasons noted in detail above.  The prior art is however silent regarding provision of a conductive gel material mixed into the photo-reactive resin in the manner required in claim 18.  In view of the foregoing, it can be said that the prior art contained a “base” method upon which the claimed invention can be seen as an “improvement”, namely by including a conductive filler material to adjust the electronic properties of the 3D article.
Withey (US 2009/0261287) teaches a method for additively manufacturing a 3D article wherein the photosensitive resin is mixed with a conductive material in the range of 10-50% or more by volume ([0011]), wherein the active material is selected and added to the base photosensitive resin in an amount based on a desired effect on the final product ([0030]-[0033]).  Withey teaches that incorporating conductive filler into the photosensitive resin in this manner allows for fabrication of complex geometries of sensors, actuators and other electrically or magnetically active devices ([0027]).  Although Withey does not expressly teach addition of the conductive material in a gel carrier, such a modification would have reasonably been considered as an obvious extension over the Withey disclosure for a skilled practitioner in the arts at the time of the invention. In the instant case, addition 
Regarding claim 19, see discussion of claim 18.


Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
At page 8 of the reply and regarding the rejection of claims 1-20, Applicant asserts that Farnsworth teaches forming each layer of the 3D article from photosensitive resin by traversing a laser beam (28) in a selected pattern to partially cure the layer of resin.  Applicant asserts that the laser beam comprises a circular cross section and therefore concludes that the reference is silent regarding the step of projecting a plurality of slides, each corresponding to a cross section of the three dimensional object, through the light source via a projector to illuminate the fluid medium (resin) 30 and to thereby form the object layer by layer.
In response to the above argument, it is noted that Applicant directs arguments exclusively against the teachings of Farnsworth whereas the alternative rejection of claim 1 under 35 U.S.C. 103 as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants attention is respectfully directed to the newly discovered reference US 6,391,245 which further underscores that it was known in the art at the time of the invention to substitute DLP whole slice type photopolymerisation for SLA scanned laser photopolymerization in additive manufacturing processes of the type disclosed in the Farnsworth reference.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741